


110 HR 7193 IH: To require a report on business and investment climates

U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7193
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2008
			Mr. Sherman (for
			 himself and Mr. Royce) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To require a report on business and investment climates
		  in foreign countries, and for other purposes.
	
	
		1.Annual country reports on
			 business and investment climates
			(a)Annual country
			 reports on business and investment climatesNot later than
			 September 1 of each year, the Secretary of State, in consultation with the
			 Assistant Secretary of State for Economic, Energy and Business Affairs, as well
			 as the Assistant Secretary of Commerce for Trade Promotion and the Director
			 General of the Foreign Commercial Service, shall submit to the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate a report providing—
				(1)detailed assessments with respect to each
			 foreign country—
					(A)in which acts of
			 unfair business and investment practices or other acts that have resulted in
			 poor business and investment climates were, in the opinion of the Secretary, of
			 major significance; and
					(B)which the
			 Secretary determines should be the subject of such a report;
					(2)all relevant
			 information about such unfair business and investment practices or other
			 actions during the preceding year by members of the business community, the
			 judiciary, and the government of such country which may have impeded United
			 States business or investment in such country, including the capacity for
			 United States citizens to operate their businesses without fear of reprisals;
			 and
				(3)with respect to
			 each foreign country from which the United States Government has sought
			 cooperation to assemble the annual country-specific investment climate reports
			 required under this section and address issues of unfair business and
			 investment practices, information on—
					(A)the extent to which
			 the government of each such foreign country is working to prevent unfair
			 business and investment practices; and
					(B)the extent of
			 United States Government action to prevent unfair business and investment
			 practices or other actions that harm United States business or investment
			 interests in relevant cases.
					(b)Provisions To be
			 included in the reportThe report under subsection (a) should, to
			 the extent feasible, include—
				(1)with respect to
			 subsection (a)(1)(A)—
					(A)a review of the
			 efforts undertaken by foreign countries to promote a healthy business and
			 investment climate that is also conducive to the United States business
			 community and United States investors, including, as appropriate, steps taken
			 in international fora;
					(B)the response of
			 the judicial and local arbitration systems of each foreign country that is the
			 subject of such report with respect to matters relating to the business and
			 investment climates affecting United States citizens and entities, or that
			 have, in the opinion of the Secretary, and in consultation with the Director
			 General of the Foreign Commercial Service, a significant impact on United
			 States business and investment efforts; and
					(C)each foreign
			 country’s access to the United States market;
					(2)with respect to
			 subsection (a)(2), any—
					(A)actions undertaken
			 by governments of foreign countries that prevent United States citizens and
			 businesses from receiving equitable treatment;
					(B)actions taken by
			 private businesses and citizens of foreign countries against members of the
			 United States business community and United States investors;
					(C)unfair decisions
			 rendered by the legal systems of foreign countries that clearly benefit state
			 and local corporations and industries; and
					(D)unfair decisions
			 rendered by local arbitration panels of foreign countries that do not exemplify
			 objectivity and do not provide an equitable ground for United States citizens
			 and businesses to address their disputes; and
					(3)with respect to
			 subsection (a)(3)(A), actions taken by the United States Government to—
					(A)promote the rule of
			 law, in general;
					(B)prevent
			 discriminatory treatment of United States citizens and businesses engaged in
			 business or investment activities;
					(C)allow United
			 States goods to enter foreign countries without requiring a co-production
			 agreement.; and
					(D)protect United
			 States intellectual property rights.
					(c)Preparation of
			 reports regarding business and investment climates
				(1)Standards and
			 investigationsThe Secretary of State shall ensure that the
			 United States diplomatic and consular missions abroad maintain a consistent
			 reporting standard and thoroughly investigate reports of unfair business and
			 investment practices or any other actions that impede a strong business or
			 investment climate in the countries in which such missions are located.
				(2)Updating
			 information based on foreign country mediaIn compiling data and
			 assessing the business and investment climates abroad for each report required
			 under subsection (a), United States foreign service officers shall, as
			 appropriate and with respect to the foreign country in which such officers are
			 posted, research such country’s media sources, including newspaper, radio,
			 television, to document any cases with evidence of unfair business or
			 investment practices or any occurrences that may destabilize the business or
			 investment climate in such country.
				(3)Contacts with
			 business leadersIn compiling data and assessing the business and
			 investment climates abroad for each report required under subsection (a),
			 United States foreign service officers shall, as appropriate and with respect
			 to the foreign country in which such officers are posted, seek out and maintain
			 contacts with corporate leaders in all sectors of the market of such country to
			 discuss issues of foreign direct investment and the challenges United States
			 citizens or businesses may face in making investments or earning returns on
			 investments.
				(4)Contacts with
			 union leadersIn compiling
			 data and assessing the business and investment climates abroad for each report
			 required under subsection (a), United States foreign service officers shall, as
			 appropriate and with respect to the foreign country in which such officers are
			 posted, seek out and maintain contacts with leaders of local and national
			 unions of such country to assess the political stability of such country as
			 measured through social cohesion and the rights of workers.
				(5)Contacts with
			 the judiciaryIn compiling
			 data and assessing the business and investment climates abroad for each report
			 required under subsection (a), United States foreign service officers shall, as
			 appropriate and with respect to the foreign country in which such officers are
			 posted, seek out and maintain contacts with members of the judiciary system of
			 such country to evaluate the capacity of the legal institutions to address
			 discrepancies and disputes that may arise, including corruption and
			 nationalization. Such officers shall also research the capacity for arbitration
			 locally to address concerns if such country’s legal system is unable to provide
			 suitable or satisfactory recourse in a matter relating to an unfair business or
			 investment practice involving a United States citizen or business.
				(6)Contacts with
			 nongovernmental organizationsIn compiling data and assessing the
			 business and investment climates abroad for each report required under
			 subsection (a), United States foreign service officers shall, as appropriate
			 and with respect to the foreign country in which such officers are posted, seek
			 out and maintain contacts with member of nongovernmental organizations in such
			 country that address the concerns of the business community, with the consent
			 of those organizations, including receiving reports and updates from such
			 organizations and, when appropriate, investigating such reports.
				(d)Classification
			 of report
				(1)In
			 generalA report required under subsection (a) of this section
			 shall, to the extent practicable, be submitted in an unclassified form but may
			 be accompanied by a classified appendix if the Secretary of State determines
			 that such is appropriate.
				(2)CooperationIf
			 the Secretary of State determines that the submission of any information with
			 respect to a foreign country under paragraph (3) of subsection (a) of this
			 section in classified form would make more likely the cooperation of the
			 government of such foreign country, the Secretary may submit such information
			 in classified form.
				(3)SummarizationIf
			 the Secretary of State determines that it is in the national security interests
			 of the United States or is necessary for the safety of individuals or entities
			 to be identified in a report required under subsection (a) or is necessary to
			 further the purposes of this Act, any information required by subsection (a),
			 including measures taken by the United States, may be summarized in such report
			 and submitted in more detail in a classified addendum.
				2.Business and
			 investment climate warnings
			(a)In
			 generalThe Secretary of
			 State, with the assistance of the Assistant Secretary of State for Economic,
			 Energy and Business Affairs, as well as the Assistant Secretary of Commerce for
			 Trade Promotion and the Director General of the Foreign Commercial Service,
			 shall establish a system that informs members of the United States business
			 community and United States investors prior to their entry into a foreign
			 country of the business and investment conditions in such country.
			(b)WarningsThe
			 system established under subsection (a) shall, if appropriate, issue investment
			 warnings—
				(1)to describe
			 long-term, protracted conditions that make a country’s business or investment
			 climate risky or potentially dangerous to members of the United States business
			 community and United States investors; or
				(2)when the ability
			 of the United States Government to assist such members and investors is
			 constrained due to the closure of a United States diplomatic or consular
			 mission in such country.
				(c)Four-tier
			 system
				(1)In
			 generalThe Secretary of
			 State and the Secretary of Commerce shall develop a four-tier system to grade
			 the business and investment climate of each country that receives over
			 $5,000,000,000 in exports, aid, and remittances from the United States, based
			 on the following criteria:
					(A)Political
			 stability.
					(B)Macroeconomic
			 stability.
					(C)Rule of
			 law.
					(D)Corruption and
			 transparency.
					(E)Regulatory
			 quality.
					(F)Good
			 governance.
					(G)Civil society
			 engagement.
					(2)Additional
			 criteriaThe grading within the four-tier system referred to in
			 paragraph (1) shall also address unfair business and investment practices with
			 respect to each country identified and graded under such paragraph:
					(A)Discriminatory
			 treatment of United States citizens and businesses engaged in business or
			 investment activities.
					(B)The status of
			 allowing United States goods to enter each such country without requiring a
			 co-production agreement.
					(C)Protection of
			 United States intellectual property rights.
					(d)Public
			 accessibilityThe Secretary of State shall publish on the website
			 of the Department of State information on countries under this section.
			3.DefinitionsIn this Act:
			(1)Civil society
			 engagementThe term civil society engagement means
			 the extent to which individuals exercise peacefully their rights of expression,
			 association, and assembly, including through their establishing and
			 participating in nongovernmental organizations, unions, and other civil society
			 organizations.
			(2)Corruption and
			 transparencyThe term corruption and transparency
			 means the extent to which public officials seek illegitimate personal gain,
			 including through to bribery, extortion, graft, nepotism, or
			 embezzlement.
			(3)Co-production
			 agreementThe term co-production agreement means a
			 United States Government or United States business working with a foreign
			 government, foreign company, or an international organization to produce or
			 manufacture an item.
			(4)Good
			 governanceThe term good governance means the
			 extent which institutions are sustainable and democratic, with responsive,
			 professional civil services providing high quality public services.
			(5)Macroeconomic
			 stabilityThe term macroeconomic stability means
			 the extent to which the economy of a foreign country is vulnerable to internal
			 and external shocks.
			(6)Political
			 stabilityThe term political stability means the
			 likelihood that the government of a foreign country will be destabilized or
			 overthrown by unconstitutional or violent means.
			(7)Regulatory
			 qualityThe term regulatory quality means the
			 extent to which the government of a foreign country is able to formulate and
			 implement sound policies and regulations that permit and promote private sector
			 development.
			(8)Rule of
			 lawThe term rule of law means the extent to which
			 laws of a foreign country are publicly promulgated, equally enforced,
			 independently adjudicated, and are consistent with international norms and
			 standards.
			(9)Unfair business
			 and investment practicesThe term unfair business and
			 investment practices includes any of the following:
				(A)Unlawful actions
			 under international law or the law of the foreign country taken by the
			 government of such country or by businesses, citizens, or other entities of
			 such country that have resulted in lost assets, contracts, or otherwise
			 contributed to an inhospitable business or investment climate.
				(B)Discriminatory
			 treatment of United States businesses, whether wholly- or
			 partially-owned.
				(C)Failure to protect
			 intellectual property rights.
				(D)Requiring a
			 co-production agreement in order for goods from the United States to enter a
			 foreign country.
				
